Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered November 19, 1990, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that his rights were violated when the jury requested trial exhibits, and the court either failed to respond or did so without consulting counsel. Since this claim rests on matters which are not contained in the record, its presentation on direct appeal is improper (see, People v Weinberg, 183 AD2d 930).
The defendant also claims that the prosecutor made several impermissible statements during summation which require reversal of the judgment. These contentions are either without merit or unpreserved for appellate review (see, CPL 470.05 [2]; People v Pellechia, 144 AD2d 704, 705). In any event, because the evidence against the defendant was overwhelming, any error regarding the prosecutor’s summation remarks would be harmless (see, People v Crimmins, 36 NY2d 230). Lawrence, J. P., Eiber, Miller and Pizzuto, JJ., concur.